Citation Nr: 1703542	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-33 581	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by: American Legion


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran served on active duty as a canon crewman in the United States Army from July 1983 to March 1985.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.   


FINDING OF FACT

Tinnitus did not manifest during active service, is not related to active service, and did not manifest within one year from the date of the Veteran's separation from the military.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the RO provided the Veteran with pre-adjudication VCAA notice by a letter dated in March 2010. This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  However, any treatment records from the James J. Peters VA Medical Center in Bronx, New York from January 1983 to April 2010 are unavailable for review and the AOJ has determined that all efforts to obtain the records have been exhausted and any further attempt would be futile.  In a January 2012 letter, the AOJ informed the Veteran of the unavailability of his records and requested that he submit any copies that are in his possession.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran was afforded VA audio examinations in April 2010, May 2011, and an addendum opinion was provided in June 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010, May 2011, and June 2011 VA examiners' reports and opinions, when taken together, are adequate to decide the case.  The opinions also sufficiently address the central medical issue in this case to allow the Board to make a fully informed determination and are supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiners' opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, as well as evidence related to both in-service and post-service noise exposure.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Governing Law

The Veteran contends that his current tinnitus is due to noise exposure during his military service.  Specifically, he asserts that he was exposed to field artillery.  See April 2010 VA examination; February 2015 VA Form 646.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131(West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As an organic disease of the  nervous system, tinnitus is considered a chronic disease for VA compensation purposes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 25 (2015)(holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).  

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



III. Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for tinnitus.  

According to the Veteran's DD Form 214, the Veteran spent 18 months in the Army as a canon crewman.  He reports noise exposure from field artillery and asserts that his tinnitus is caused by in-service noise exposure.  See April 2010 VA Examination.  

The Board notes that the Veteran's STR's do not reveal any complaints, diagnosis, or treatment for tinnitus.  In fact, in the Veteran's September 1984 Report of Medical History, he noted that he did not have any ear trouble.  Also, on clinical evaluation, the Veteran's ears were found to be normal.  

Following his separation from service, the Veteran did not seek treatment for tinnitus, and there is no evidence of that disorder within one year of his military service.  Indeed, the Veteran did not complain of tinnitus for many years following his separation from service and, as discussed in greater detail below, the evidence of record weighs against finding of continuity of symptomatology.   

Based on this evidence, the Board finds that neither tinnitus, nor manifestations sufficient to identify the disease entity, were shown during service.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while tinnitus is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of tinnitus was shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and tinnitus may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  

In April 2010, the Veteran was afforded a VA examination to determine the etiology of his claimed bilateral hearing loss disability.  During the examination, the Veteran reported military noise exposure from field artillery, stating that he would sometimes wear ear protection and other times he would not.  The Veteran stated that after his time in service, he worked at warehouses with machinery, but he did not recall being required to wear ear protection.  The Veteran reported that the onset of his hearing difficulties began approximately two years prior to the examination.  Importantly, the examiner noted that no tinnitus was reported.  Since no tinnitus was reported, the examiner did not opine on the nature or etiology of the claimed disability. 

The Veteran asserted that tinnitus was not reported during the April 2010 examination because the examiner asked the Veteran if he had ringing in his ears but not if he had tinnitus.  The Veteran contended that he did not know that ringing was referring to tinnitus because the noise he described hearing is more of high pitched sound than a ring.  See Veteran's May 2010 Notice of Disagreement.  

As a result, VA provided the Veteran with an additional VA examination in May 2011.  During this examination, the Veteran again noted that he was subjected to military noise exposure while in service.  He also reported a significant amount of occupational noise exposure following his military service.  He stated that since he left service, he had many jobs working in warehouses and in construction.  He also stated that, during these jobs, he used hearing protective devices infrequently.  The Veteran reported that he had tinnitus and that he was uncertain of its onset, but believed it to be approximately 15 years prior to the date of the examination.  He reported noticing tinnitus "every now and then" and "not too much."  He then went on to estimate that he notices it "two to three times per week."  

The examiner completed the examination of the Veteran and reviewed the Veteran's April 2010 audio examination.  While the Veteran's claims file was not reviewed, the examiner took into account the April 2010 examination, the April 2010 audiogram, and the Veteran's lay statements.  The examiner opined that the Veteran's tinnitus was less likely as not the result of military noise exposure.  In so finding, the examiner stated that "a clear nexus linking his tinnitus to his military service cannot be established.  If tinnitus reportedly began fifteen years ago the onset is therefore approximately ten years after military separation. According to the Institute of Medicine Noise and Military Service Implications for Hearing Loss and Tinnitus (2005), as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  

In June 2011, the examiner provided an addendum opinion after receiving and reviewing the Veteran's claims file.  After a thorough review of the Veteran's service medical records, the examiner stated that there was no complaint or treatment record noted for either hearing loss or for tinnitus during the Veteran's  military service.  Thus, the examiner again opined that the Veteran's claimed tinnitus is less likely as not a result of military noise exposure. 

The Board has considered all of the lay and medical evidence of record.  However, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The evidence in favor of the Veteran's claim consist of his lay statements that military noise exposure caused his tinnitus.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While laypersons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges the Veteran's statements in his VA Form 9 that the onset of his tinnitus occurred in service.  The Board finds that the Veteran is competent to state that he has had tinnitus since his military service, as ringing in the ears is a symptom capable of lay observation.  However, the Board finds that the credibility and probative value of his statements as to the onset and symptomatology of his tinnitus are outweighed by other evidence of record.  

Initially, the Board notes that the lay evidence provided by the Veteran consists of statements made during his April 2010 and May 2011 examinations, as well as in his December 2009 VA Form 21-526 and his VA Form 9 discussed above.  At his April 2010 audio examination, the Veteran reported that his initial hearing problems occurred approximately two years prior, thus placing the onset of tinnitus approximately 23 years following separation from service.  In the May 2011 examination, the Veteran stated that his tinnitus began approximately 15 years prior, thus placing the onset approximately 10 years following his separation from service.  In the Veteran's December 2009 VA Form 21-526 application for compensation, the Veteran wrote that his tinnitus began in 1983.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of an onset of tinnitus during service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Additionally, although the Veteran is competent to report that he has tinnitus, the Board finds that he is not competent to establish that tinnitus was caused by in-service noise exposure, as the etiology of tinnitus is a complex matter outside the knowledge of lay persons.  Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).  The Veteran's statements regarding his exposure to noise in service and his symptomatology may be relevant to an expert considering potential causes of the Veteran's current condition; however, in this case, his lay opinion alone is not competent evidence of causation.  

In that regard, the Board notes that the April 2010, May 2011, and June 2011 VA examiners took into account the Veteran's lay statements but nonetheless opined against a connection between the current tinnitus and service.  In addition to the Veteran's lay statements, the examiners relied on clinical findings during service and their medical expertise in reaching their conclusions.   Additionally, the examiners provided adequate supporting rationale for their opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  After a review of all the evidence, lay and medical, the Board finds that the evidence is against a finding that the Veteran had tinnitus in service, in the year following service, or that his current tinnitus was incurred in or aggravated by service. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for tinnitus must be denied.  


ORDER

Entitlement to service-connection for tinnitus is denied.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


